         Case 2:19-cv-04873-WB Document 34 Filed 06/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL KELLER,                                            CIVIL ACTION
                     Plaintiff,

              v.

JAMES CRAWFORD,                                         NO. 19-4873
             Defendants.

                                             ORDER

       AND NOW, on this 4th day of June, 2020, upon consideration of Defendant James

Crawford’s Motion for Summary Judgment (ECF No. 23), Plaintiff Paul Keller’s Response in

Opposition (ECF No. 25), and Defendant’s Reply in Support (ECF No. 29), IT IS ORDERED

that Defendant’s Motion is DENIED.

       Defendant’s Motion in Limine (ECF No. 24) and Plaintiff’s Motion in Limine

(ECF No. 27) are taken under advisement.



                                                 BY THE COURT:



                                                  /s/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE
